DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200380996Y1 patent publication (the ‘996 publication).
Regarding claim 9, the ‘996 publication discloses a fiber optic tray (40, Fig. 2) for use in a cable management system, the fiber optic tray comprising: a tray body (formed with a substantially oval-shaped sidewall) defining a fiber storage region (interior region in which fibers and a plurality of slots 43 are disposed); fiber management tabs (six elongated tabs extending from the oval sidewall) around the fiber storage region, the fiber management tabs configured to retain excess optical fiber in the fiber storage region (fibers are held under the tabs as illustrated in Fig. 2); a tab extending outwardly from the tray body (a tab extending from the tray, on which a hexagonal hinge shaft is disposed as illustrated in Fig. 7); and a hinge (hinger shaft 320) protruding from the tab, the hinge having a polygon (hexagon, as illustrated in Figs. 7, 8) shape; wherein the hinge allows the fiber optic tray to pivot with respect to the 
Regarding claim 10, the polygon shape is a square, and the fiber optic tray is pivotable with respect to the cable management system by about 90 degrees in an embodiment illustrated in Fig. 9.
Regarding claim 11, the  polygon shape is a hexagon, and the fiber optic tray is pivotable with respect to the cable management system by about 60 degrees in embodiments illustrated in Figs. 6-8, 11.
Regarding claim 12, the ‘996 publication further discloses a cable management system (terminal box 10) comprising the fiber optic tray.
Allowable Subject Matter
Claims 1-8 allowed. Prior art fails to teach or suggest a cable management system having a locking sled slidable within a channel of a support arm, when considered in view of the rest of the limitations of the claims.
Claim 13-20 are allowed. Prior art fails to teach or suggest a locking sled, and a method of using the same, having a body configured to slide within a cable management system, the body having locking grooves for a fiber optic tray, when considered in view of the rest of the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP6275641 discloses an optical fiber organizer includes a plurality of lockable optical fiber trays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883